IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,648



                    EX PARTE NELSON ARMANDO PAZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 827,228 IN THE 177TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Paz

v. State, No. 14-00-00548-CR (Tex. App. Houston [14th] Feb. 15, 2001)(unpublished).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review. Applicant recently learned that the petition

for discretionary review was refused not on its merits, but because it was untimely filed. He
                                                                                                   2

therefore requests this Court grant him an out-of-time petition for discretionary review. Appellate

counsel has passed away and is unable to respond to Applicant’s claims.

       The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997). We agree. We find, therefore, that Applicant is entitled to the opportunity to file

an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals

in Cause No. 14-00-00548-CR that affirmed his conviction in Case No. 827,228 from the 177th

Judicial District Court of Harris County. Applicant shall file his petition for discretionary review

with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 28, 2011
Do not publish